PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_02_EN.txt. 29

OBSERVATIONS BY Mr. KELLOGG.

While I agree with the action taken by the Court and
consider that, in view of the unsatisfactory and contra-
dictory provisions of the Special Agreement by which the
Parties have submitted this case to the Court, it is perhaps
the only course by which the Court could, under its Statute,
aid the Parties in arriving’ at a wholly satisfactory solution
of their dispute, nevertheless, in view of certain language used
in the Order, which might be the source of doubt as to the
limits of the jurisdiction of this Court and might serve as a
basis of argument that it is within the competence of this
Court, with the consent of the Parties, to take jurisdiction of
and decide purely political questions upon considerations of
expediency without regard to the legal rights of the Parties,
I feel it incumbent upon me to make the following obser-
vations :

In my opinion the question of the competence of this
Court which has been raised by the present case and a direct
decision of which the Court has avoided, for the moment at
least, by the making of the present Order, is, from the
point of view of the future of this Court and the develop-
ment of the judicial settlement of international disputes, by
far the most important question which has ever been brought
before the Permanent Court of International Justice. I feel,
therefore, that I would be derelict in my duty if I allowed
the question to be passed over in silence or left any doubt
as to my opinion in regard thereto.

Aside from the question of the meaning and legal effect
of paragraph 2 of Article 435 of the Treaty of Versailles upon
the legal rights and obligations of the Parties under the
treaties of 1815 and 1816, which question was decided by
the Court’s. Order of August roth, 1929 (which the Court
has reaffirmed in its present Order), the principal point of
divergence between the positions maintained by the two
Parties in the present phase of the case was as to the inter-
OBSERVATIONS BY Mr. KELLOGG 30

pretation which should be given to the first paragraph of
Article 2 of their Special Agreement, and, in particular, in
regard to the relation to, and the effect upon the present
proceedings, of the finding of the Court in. regard to the
legal rights of the Parties as expressed in its Order which
followed the first phase of the proceedings.

Briefly stated, the position taken by the French Govern-
ment on this point is that, as the Parties in their negotia-
tions for the settlement of the questions involved in the
execution of paragraph 2 of Article 435—in other words in
establishing the régime of the territories in question—were
entirely free to enter into whatever stipulations they might
agree upon, regardless of the former legal rights and obliga-
tions of the Parties, the Court now has an equal freedom in
establishing the new régime of the territories, regardless of
what it may find the legal rights and obligations of the
Parties to be. Stated even more briefly, the French Govern-
ment’s position would seem to be that, as, in agreeing upon
the future régime of the zones, Switzerland might have given
up any or all of her legal rights to the maintenance of the
zones, the Court may, in virtue of the second clause of the
sentence forming the first paragraph of Article 2 of the
Special Agreement, disregard the legal rights of Switzerland, if
in its opinion such is necessary in order to bring the régime
of the zones into line with present conditions.

The position taken by the Swiss Government is, on the
other hand, briefly as follows:

The Court having indicated by its Order of August roth,
1929, that in its opinion paragraph 2 of Article 435, together
with its annexes, of the Treaty of Versailles had not abro-
gated and did not have as its object necessarily to cause
the abrogation of the provisions of the treaties of 1815 and
1816, these provisions, therefore, remain in full force and
effect as between France and Switzerland and the future
régime of the territories must be established by the Court
in strict respect for the legal rights of Switzerland to the
maintenance of the free zones. The Swiss Government admits,
however, that certain changes in the modalities of the
OBSERVATIONS BY Mr. KELLOGG 31

exchange of goods between Switzerland and the free zones may
be necessary in order to bring the régime set up in 1815 into
conformity with existing circumstances, and it is obvious
from an examination of the proposal for judgment submitted
by the Swiss Government that, even though the Court adopt-
ed the view. that it was bound to respect the legal rights
of Switzerland to the maintenance of the zones, it would
nevertheless be called upon to lay down extensive customs and
other regulations governing the exchange of goods and com-
modities between Switzerland and the territories in question.

But little could be usefully added to the language used
in the Order of the Court upon this point. Although it
cannot, perhaps, be stated that, upon its face, the meaning
of the language used in the first paragraph of Article 2 of
the Special Agreement is clear beyond dispute, it cannot in
my opinion be seriously contended that a proper interpreta-
tion of this language would require the Court, in one and
the same judgment, to determine the legal rights of the
Parties and then establish a new customs and economic
régime for the territories in question in disregard of such
legal rights.

If the Court had found that the effect of Article 435 was
to abrogate the treaties of 1815 and 1816, and the Parties
had been unable to agree on the arrangement it should have
been necessary to make to replace the régime created by
these treaties, the sphere of the Court’s action in settling all
the questions involved in the execution of paragraph 2 of
Article 435 of the Treaty of Versailles would have been
greatly extended. However, the Court has not found such to
be the effect of Article 435 of the Treaty of Versailles, and
the holding of the Court as to the effect of the first clause
of the sentence forming the first paragraph of this article
inevitably restricts and limits the mission of the Court under
_ the second clause of the sentence composing the first para-
graph of Article 2 of the Special Agreement. Therefore, if
Article 1 and the first paragraph of Article 2 of the Special
Agreement be construed together with the second paragraph
of Article 435 of the Treaty of Versailles and in the light of
the holding of the Court upon the legal effect of this para-
OBSERVATIONS BY Mr. KELLOGG 32

graph, it is clear in my opinion that the Court would settle
all the questions involved in the execution of the second
paragraph of Article 435, if it determined and gave effect to
the legal rights and obligations of the Parties under this
paragraph.

However, neither of the Parties has taken this position,
and if the Court were to adopt either the French or the
Swiss contention, as to the proper construction of the first
paragraph of Article 2 of the Special Agreement, it is obvious
that the Court would, under this paragraph, be required to
pass upon questions essentially economic and political in
their nature, the decision of which is not to be found in an
interpretation and application of treaties between the two
countries nor in the application of rules and principles of
law. The effect of paragraph 2 of Article 2 is to cause the
Court’s decision of these questions to be dependent upon the
will of the Parties, and the Court has deemed the rendering
of judgment under such conditions incompatible with the
dignity of this Court.

It is primarily to avoid the necessity of asking the Parties
whether or not they would accept the judgment rendered
by it that the Court has made its present Order, providing,
in substance, that the Parties shall be allowed a period of
some eight months, expiring July 31st, 1931, in which to
reach an agreement upon the questions referred to in para-
graph 2 of Article.2 of the Special Agreement and any
other points concerning the régime of the territories contem-
plated by Article 435, paragraph 2, of the Treaty of
Versailles with which they may see fit to deal.

I am of the opinion, however, that even had there been
no such limitation upon the power of the Court as that
contained in paragraph 2 of Article 2 of the Special Agree-.
ment, the Court would not, under its Statute, which forms
the fundamental law governing its jurisdiction, be competent
to decide such questions as those presented by the task of
setting up a special and complicated customs régime between
two sovereign States; and, as indicated above, it is my
desire that there should be no misunderstanding as to my
opinion upon this most important question of the competence
of the Court that has led me to make these observations.
OBSERVATIONS BY MY. KELLOGG __. 33

The French Government cited the Hague Tribunal, the
Behring Sea Arbitration and the North Coast Fisheries Arbi-
tration as authorities for the. proposition that it is within
the competence of the Court to frame an entirely new régime.
As to the authority of these precedents, it is . sufficient to
say that they were arbitrations pure and simple, and that the
competence of an Arbitral Tribunal specially set up to settle a
specific difference or series of differences between two or more
States has as the sole limit of its jurisdiction and competence
the provisions of the arbitration agreement to which it owes
its existence. This Court—a permanent Court: of international
justice—has, in its Statute, a fundamental Jaw defining the
limits of the jurisdiction. it may exercise. As aptly remarked,
in the argument, by the Agent of the French Government
(in connection with another point, it is true), there are certain
articles of the Court’s Statute against which the provisions of
the Special Agreement . of the Parties cannot avail. Every
Special Agreement submitting a case to this Court must be
considered to have, as tacitly appended clauses. thereto, all
the pertinent articles : of .the Court’s Statute and must, in
case of. doubt as to its meaning, be interpreted in the light
of such’ provisions of .the Statute of the Court. The Agent
of the French Government also cited the case of the Serbian
‘Loans (Judgment No. 14) where the Special Agreement provided
that, after the decision of the Court upon the legal question
as to the manner in which the bonds should be repaid, nego-
tiations were to follow to determine whether or not considera-
tions of equity did not require that certain concessions be
made by the Party in whose favour the Court gave its deci-
sion on the legal questions; and in the event of failure of
the negotiations, this question was to be decided, mot by the
Court, but by a special arbitral tribunal set up by the Parties.

It is evident from a consideration of the circumstances
which called for the creation of this Court and the history
of its organization, as well as from a careful examination
of the Court’s Statute, framed by a special committee of
jurists appointed by the Council of the League of Nations,
that this tribunal is a Court of justice as that term is known
and understood in the. jurisprudence of civilized nations.
The judges should be learned in the law, should be selected
OBSERVATIONS BY Mr. KELLOGG 34

without regard to their nationality and should, in their
administration of justice, be governed solely by the special
or general rules or principles of law applicable to the case
in hand. At the time this Court was created, it was felt
that the setting up of a special- arbitral tribunal for the
solution of disputes of a juridical nature was an unneces-
sarily cumbersome and on the whole unsatisfactory manner of
deciding such questions ; and it was desired that there should
be an international court whose jurisdiction or competence
should correspond to the common understanding of a Court
of justice. It was desired that this Court should be perm-
anent, and ready, at any moment, to hear and decide the
legal differences of the nations. In view of the need this
Court was created to fulfil, and of the circumstances surround-
ing its organization, it is scarcely possible that it was intend-
ed that, even with the consent of the Parties, the Court
should take jurisdiction of political questions, should exer-
cise the function of drafting treaties between nations or
decide questions upon grounds of political and economic
expediency.

At the time the Committee of Jurists met at The Hague
for the purpose of drawing up a draft of the Court’s Statute
pursuant to instructions from the Council of the League, and
to aid this body in the execution of Article 14 of the League
Covenant, the idea of a Court of International Justice, as
opposed to a Court of Arbitration, was by no means a novel
conception. The jurists had before them schemes for such
a Court drawn up by various conventions and conferences,
by representatives of various nations and bodies for the study
and advancement of legal science, as well as the writings of
numerous jurists and publicists, which schemes and writings
made a clear distinction between a Court of arbitration and
a Court of justice.

As stated by Mr. James Brown Scott, Director of the
Division of International Law of the Carnegie Endowment
and’ Legal Assistant to Mr. Root during the work of the
Jurists Committee at The Hague in 1920, in his book
entitled: The Status of the International Court of Justice,
OBSERVATIONS BY Mr. KELLOGG 35

published by this Endowment in 1916 (p. 24): “The object
of international arbitration is declared to be ‘the settlement
of differences between States by judges of their own choice,
and on the basis of respect for law’. The object of judicial
decision, on the contrary, is the decision of differences by
judges, not necessarily chosen by the Parties in controversy, by
an application of principles of law, not on the basis of respect
for law.” Again (pp. 25-26) the same author stated: “It
is very difficult for one man to have two functions, and to
draw a clean-cut line of distinction between their exercise.
The executive, the legislative and the judicial powers are
separated in constitutional countries, and it is believed that
the experience of nations should not be lost upon arbi-
trators. It should be clearly known that they act either
as diplomats and reach a compromise, as is proper in the
case of diplomatic adjustment, or that they are judges and
reach a judicial decision, as becomes judges. Until this is
done, uncertainty exists; and uncertainty, it is submitted,
either will or should prevent a resort to that form of pro-
cedure from which it is not excluded.” As stated by the same
authority in an address delivered August Ist, 1907 (Actes et
Documents de la Deuxième Conférence internationale de la
Paix, vol. IT, pp. 313-321): “To decide as a judge, and
according to law, it is evident that a Court should be con-
stituted, and it is also evident that the Court should sit
as a judicial, not as a diplomatic or political, tribunal...
The Court is not a branch of the Foreign Office, nor is it a
chancellery. Questions of a political nature should … be
excluded, for a Court is neither a deliberative nor a legis-
lative assembly. It neither makes laws nor determines a
policy. Its supreme function is to interpret and apply the
law to a concrete case.”

Chief among the previous schemes for the establishment
of an international Court of justice, which the Jurists Com-
mittee had before it and upon which it relied for inspiration,
was that elaborated by the Hague Conference of 1907, which
failed in the establishment of such a Court only because of
its inability to reach an agreement as to the method of

5
OBSERVATIONS BY Mr. KELLOGG 36

election of judges. Mr. Elihu Root, who was one of the leading
spirits in the work of the Jurists Committee, was at that
time Secretary of State of the United States of America,
and his instructions to the American delegates to the Hague
Conference are of the greatest importance as throwing light
upon the question of what was expected to be the nature
of the Court which it was hoped this Conference would
establish. The material part of these instructions reads as
follows :

“The method in which arbitration can be made more
effective, so that nations may be more ready to have
recourse to it voluntarily and to enter into treaties by which
they bind themselves to submit to it, is indicated by obser-
vation of the weakness of the system now apparent. There
can be no doubt that the principal objection to arbitration
rests not. upon the unwillingness of nations to submit their
controversies to impartial arbitration, but upon an apprehen-
sion that the arbitrations to which they submit may not be
impartial; it has been a very general practice for arbitrators
to act, not as judges deciding questions of fact and law upon
the record before them under a sense of judicial responsibility,
but as negotiators effecting settlements of the questions brought
before them in accordance with the traditions and usages
and subject to all the considerations and influences which
affect diplomatic agents. The two methods are radically differ-
ent, proceed upon different standards of honorable obligation,
and frequently lead to widely differing results. It very fre-
quently happens that a nation which would be very willing
to submit its differences to an impartial judicial determination
is unwilling to subject them to this kind of diplomatic pro-
cess. If there could be a tribunal which would pass upon
questions between nations with the same impartial and
impersonal judgment that the Supreme Court of the United
States gives to questions arising between citizens of the
different States, or between foreign citizens and thé citizens
of the United States, there can be no doubt that nations
would be much more ready to submit their controversies to
its decision than they are now to take the chances of arbi-
tration. It should be your effort to bring about in the Second
Conference a development of the Hague tribunal into a perm-
anent tribunal composed of judges who are judicial officers
and nothing else, who are paid adequate salaries, who have
no other occupation, and who will devote their entire time
to the trial and decision of international causes by judicial
methods and under a sense of judicial responsibility. These
OBSERVATIONS BY MT. KELLOGG 37

judges should be so selected from the different countries that
the different systems of law and procedure and the principal
languages shall be fairly represented. The Court should be
made of such dignity, consideration and rank that the best and
ablest jurists will accept appointment to it, and that the
whole world will have absolute confidence in its judgments.”’

The distinction between the function and object of a
Court of justice and a Court of arbitration, as understood
by the American delegates to the Hague Conference, is clearly
put in the report made by the American delegation to the
Secretary of State in connection with the Hague Conference
of 1907 in the following language :

‘Jt is obvious that such a court, acting under a sense of
judicial responsibility, would decide, as a court, according to
international law and equity, a question submitted to it, and
that the idea of compromise hitherto so inseparable from
arbitration should be a stranger to this institution.”

It was most certainly a Court of this nature, and not a
branch of a foreign office nor a chancellery, of which the
Jurists Committee drafted the Statute when they met at
The Hague.

At the time of the framing of the Statute of the Court
there already existed special arbitral tribunals, as well as a
general Court of Arbitration, organized by the Conventions
of the Hague of 1899 and 1907, to which the nations were
always at liberty to submit their political disputes for settle-
ment. It was provided, in the first article of its Statute, that
this Court was to be in addition to these Courts of Arbi-
tration.

It may be contended that the language used in Article 36
of the Court’s Statute opens the Court to any and all disputes
voluntarily submitted to it by the Parties, regardless of the
nature of the questions involved. Read alone, the provisions
of this article might be deemed sufficiently broad to extend
the jurisdiction of the Court to political as well as legal
questions ; but when these provisions are viewed in the proper
perspective of the frame of the Court’s Statute and are
OBSERVATIONS BY Mr. KELLOGG 38

construed in conjunction with the provisions of Article 38,
it is deemed impossible to avoid the conclusion that this
Court is competent to decide only such questions as are
susceptible of solution by the application of rules and prin-
ciples of law. |

Article 38 of the Court’s Statute provides that, in the
decision of disputes :

“The Court shall apply:

1. International conventions, whether general for partic-
ular, establishing rules expressly recognized by the con-
testing States ;

2. International custom, as evidence of a general
practice accepted as law;

3. The general principles of law recognized by civilized
nations ;

4. Subject to the provisions of Article 59, judicial
decisions and the teachings of the most highly qualified
publicists of the various nations, as subsidiary means
for the determination of rules of law.

. This provision shall not prejudice the power of the
Court to decide a. case ex æguo et bono, if the Parties
agree thereto.”

In other words, the Court is competent to construe and
apply treaties between the nations and decide questions
susceptible of solution by the application of well recognized
rules and principles of international law or domestic law
where such law is applicable to the question in hand. These
are the same principles as those which, within the domain
of domestic law, form the basis of the jurisdiction of Courts
generally throughout the civilized world and are recognized
by the jurisprudence of all civilized countries. A suit based
upon a contract or ‘upon a right recognized by the general
principles of the law of a country may be brought in a
domestic Court, but it is not the function of Courts to create
contract rights between the Parties, except in so far as the
rendering of a judgment may transform an unliquidated
claim into a judicial contract. While Courts may well be
called upon at times to lay down rules and regulations in
accordance with which the legal rights of the Parties are to
be enforced and enjoyed, their exercise of this function is
OBSERVATIONS BY Mr. KELLOGG 39

based upon the existence of rights recognized by the. law
and determined by the Court; and such regulations as the
Court may make are merely for the enforcement and enjoy-
ment of the existing legal rights and obligations of the Parties.
The mission which the French Government’s thesis, as to the
interpretation of the Special Agreement, would have the
Court fulfil is not that of laying down regulations for the
enforcement of legal rights; for France has no such right to
the creation of a new régime, if the provisions of the treaties
of 1815 and 1816 continue to remain in force. The Court is,
rather, called upon to create new rights and obligations for
the Parties, and not to draw up regulations for the enforce-
ment and enjoyment of their existing legal rights and obli-
gations.

It is scarcely possible that the rules found in Article 38
of the Statute would have been laid down, had it been
understood that this Court. would be at liberty, not only
to disregard the legal rights and obligations of the Parties,
but to engage in exercising a power which is exclusively
within the competence of the treaty-making authority of a
sovereign State, the exercise of which must result in an
alteration of the legal ‘rights and obligations of the Parties.

The Agent of the French Government points to the second
paragraph of Article 38 of the Court’s Statute as empowering
the Court to substitute itself for the Parties and, in effect,
draw up a new agreement between them, if the French
interpretation of the Special Agreement is adopted. This
paragraph provides that the foregoing “provision shall not
prejudice the power of the Court to decide a case ex æquo
et bono, if the Parties agree thereto”. While this Court has
never expressly passed upon the meaning of this provision,
it is significant that, in all the cases decided by it, the Court
has never attempted to exercise a jurisdiction extending
beyond that of deciding legal questions between nations,
or the giving of advisory opinions on such questions to
the Council of the League.
‘OBSERVATIONS BY Mr. KELLOGG 40

The authority given to the Court to décide a case ex æquo
et bono merely empowers it to apply the principles of equity
and justice in the broader signification of this latter word. In
‘drafting Article 38 the framers of. the Court’s Statute were
laying down rules for the decision of questions coming before
the Court. International conventions must, of course, be
construed ; international customs taken as evidence of general
practice accepted as law form another means of determining
what constitutes international law; general principles of law
recognized by civilized nations might include, not only inter-
national law, but such rules of domestic law. as would be
applicable to the decision of the case in hand. The article
further provides that, in the determination of the rules of
law, the Court may consider “judicial decisions and the
teachings of the most highly qualified publicists of the various
nations’. It is then provided that the Court may apply,
in the decision of a case, the principles of equity and justice.
For the purpose of the present case, it might be - sufficient
to point out that the Parties have not agreed that the Court
should decide the questions involved ex æquo et bono. But
had the Assembly of the League, which added, practically
without discussion, this provision to the draft of the Statute,
which had been prepared and debated at length by the Com-
mittee of Jurists, intended that this addition to the ‘Statute
should throw open the doors of the Court to questions
involving the making of agreements between nations and the
decision of disputes of a purely political nature, in accord-
ance with considerations of political and economic. expedi-
ency, it is most improbable that this language. would have
been deemed sufficient or have been used. This provision was
not in the Statute of the World Court submitted by the
Committee of Jurists appointed by the League of Nations.
It was added by a Committee of the Assembly and finally
adopted by the League and submitted to the various govern-
ments. Neither in the records of the proceedings of ‘this
Committee nor in its report to the League, is there a sugges-
tion that this provision of the Statute was intended to give
the Court jurisdiction of political and economic questions
which the Court might settle without regard to treaty rights
or principles of law and equity. In fact, quite the contrary.
OBSERVATIONS BY MI. KELLOGG 41

The provision was suggested by M. Fromageot of France,
who simply desired to add to Article 38 (Article 35 of the
jurists’ Draft) that the Court might decide on principles of
“law and justice’, which would have resulted in simply
adding the word ‘‘justice’’ to sub-division 3. To express this
view the clause was adopted authorizing the Court to decide
matters ex æquo et bono. But M. Fromageot stated that this
“clause” did not imply that the Court might disregard exist-
ing rules, and the existing rules were those laid down in
Article 38, whereby the Court was to base its decision of
questions upon treaties and conventions between nations and
upon principles of law.

What is a political question? It is a question which is
exclusively within the competence of a sovereign State.
The making of tariff regulations, the regulation of immigra-
tion, the imposition of taxes and, in short, the exercise. of
all governmental power necessarily inherent in a sovereign
State, involve questions of this nature. In passing upon a
political question there is no rule or principle of law, no
norm of equity, justice or even good conscience, which the
Court can apply; for, unless limited by treaties, the power
of a State in this domain is unlimited.

In view of these considerations, it is not, in my opinion,
possible to hold that the provision contained in Article 36
of the Statute of the Court to the effect that the Court’s
jurisdiction ‘comprises all cases which the Parties refer to it”
authorizes this Court to take jurisdiction of purely poli-
tical questions and decide them upon considerations of politi-
cal and economic expediency as an amiable compositeur or
conciliator.

It must, therefore, be taken that the words “all cases’
and ‘‘all matters” used in Article 36 mean all cases and all
matters susceptible of solution by the application of the rules
and principles set forth in Article 38. This might, in a
given case, include questions which, in the absence of treaty
OBSERVATIONS BY MI. KELLOGG | 42

provisions forming conventional law between the Parties, would
otherwise be “political questions’ or questions exclusively
within the competence of the States themselves. It certainly
does not, however, include cases for the solution of which
there exist absolutely no rules or principles of law, and which
the Court must decide solely upon the basis of its conception
of political or economic: expediency.

While the importance of the settlement, by pacific means,
of all disputes between nations should in no way be minim-
ized, it is of the greatest importance that the prestige and
influence of this Tribunal and the confidence which it should
inspire among the nations as an impartial judicial body,
wholly detached from political influence, should not be
decreased or jeopardized, as would be the inevitable result of
its assumption of jurisdiction over matters exclusively within
the domain of the political power of a State. It seems to me
incontestable that nothing could be more fatal to the prestige
and high character of a great International Court of Justice
than for it to become involved in the political disputes pend-
ing between nations, questions which may arise because of
economic rivalry or racial, social or religious prejudices. No
principle of law can be invoked for the settlement of such
questions. That these political questions often lead to conflict
and that the nations are pledged by the Pact of Paris to
séttle all differences by pacific means is undoubtedly true ;
but there is ample machinery for the adjustment of these
questions ; diplomacy, conciliation commissions and general
arbitration are available for this purpose, whenever nations
are willing to submit their sovereign rights to arbitration.
But these questions of political or economic policy are within
the sovereign jurisdiction of every independent State and
should not and cannot be submitted to the International
Court of Justice. There is also the League of Nations, which
is a political conciliation body to which all the Members may
appeal. There is no need to impose upon the Court any such
political questions destructive of its influence as a Court of
justice.
OBSERVATIONS BY MI. KELLOGG | - 43

The Parties to this case are at liberty to submit the
political questions involved therein to arbitration before arbi-
trators specifically chosen for the purpose, if other means of
settlément fail. |
~The question of jurisdiction can always be raised at any
stage of the proceeding. It is not even necessary that it be
raised by one of the litigant Parties. It may and should be
raised by the Court on its own initiative, as was done in the
Eastern Carelia case.

It is my opinion, therefore, that the competence of the
Court in this case extends only to the determination of the
legal rights of the Parties, and that it could not, even with
their consent and at their request, settle such political ques-
tions as may be involved in the execution of paragraph 2 of
Article 435 of the Treaty of Versailles.

(Signed) Frank B. KELLocc.
